DOWDELL, J.
— What purports to be a bill of exceptions in the transcript was signed by the judge who presided at the trial after the adjournment of court and in vacation. The record fails to show any order of the court in term time authorizing the signing of the bill of exceptions in vacation. The bill therefore cannot be looked to or considered for any purpose.
No error appearing otherwise of record, the judgment appealed from will be affirmed.
Affirmed.
Tyson, C. J., and Anderson and Denson, JJ., concur.